Exhibit 10.1

[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

FRESENIUS BIOTECH GmbH

AND

NABI BIOPHARMACEUTICALS

AGREEMENT TO

DEVELOP, SUPPLY AND MARKET ATG – FRESENIUS NORTH AMERICA

March 30, 2006



--------------------------------------------------------------------------------

1.    DEFINITIONS/INTERPRETATION    2    1.1.    DEFINITIONS    2    1.2.   
INTERPRETATION    5 2.    GRANT OF RIGHTS    5    2.1.    BY FRESENIUS    5   
2.2.    BY NABI    6 3.    SPECIFIC OBLIGATIONS    6    3.1.    MARKETING    6
   3.2.    SOLE SUPPLY    6    3.3.    EXPORT    6    3.4.    COMPETITION    6
   3.5.    TRANSITION    8 4.    DEVELOPMENT    8    4.1.    DEVELOPMENT PLAN   
8    4.2.    CLINICAL DEVELOPMENT    10    4.3.    NON-CLINICAL, INCLUDING
TOXICOLOGY, CMC AND PROCESS DEVELOPMENT    11    4.4.    REGULATORY APPROVAL OF
LICENSED PRODUCT AND COMPLIANCE    11    4.5.    DEVELOPMENT COSTS    12    4.6.
   STEERING COMMITTEE AND WORKING GROUP    12 5.    MANUFACTURE AND SUPPLY    13
   5.1.    CLINICAL DEVELOPMENT SUPPLIES    13    5.2.    COMMERCIAL SUPPLIES   
13    5.3.    MANUFACTURE    13    5.4.    FORECASTS    14    5.5.   
INFORMATION REQUIRED ON PURCHASE ORDERS    14    5.6.    PRODUCT LABELING    14
   5.7.    BATCH DOCUMENTATION; CERTIFICATE OF ANALYSIS    15    5.8.   
FRESENIUS TESTING    15    5.9.    NABI TESTING    15    5.10.    REJECTION OF
PRODUCT BY NABI    15 6.    AUDIT    16    6.1.    MANUFACTURING AND LABORATORY
   16

 

- i -



--------------------------------------------------------------------------------

   6.2.    CLINICAL    16    6.3.    FINANCIAL    16 7.    FINANCIAL TERMS    16
   7.1.    CURRENCY OF PAYMENTS    16    7.2.    INVOICES    17    7.3.   
TRANSFER PRICE FOR COMMERCIAL SUPPLIES    17    7.4.    MINIMUM MONTHLY PAYMENT
   18    7.5.    RECALCULATION DUE TO CURRENCY RATE CHANGES    19    7.6.   
SHIPMENT OF FRESENIUS PRODUCT    20    7.7.    TAXES    20    7.8.    MILESTONE
PAYMENTS    20 8.    TRADEMARK LICENSE    21    8.1.    FRESENIUS’ ATG
TRADEMARKS    21    8.2.    NABI TRADEMARKS    21    8.3.    Trademark OWNERSHIP
   21    8.4.    TRADEMARK INFRINGEMENT AND TRADEMARK ENFORCEMENT    22 9.   
CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS    22    9.1.    CONFIDENTIALITY    22
   9.2.    CONFIDENTIAL TREATMENT    22    9.3.    EXCLUSIONS    23    9.4.   
PUBLIC ANNOUNCEMENTS    23 10.    INDEMNIFICATION AND INSURANCE    24    10.1.
   INDEMNIFICATION BY FRESENIUS    24    10.2.    INDEMNIFICATION BY NABI    24
   10.3.    THIRD PARTY CLAIMS    25    10.4.    PROCEDURE FOR OTHER CLAIMS   
26    10.5.    PRODUCT LIABILITY INSURANCE    26 11.    TERM AND TERMINATION   
26    11.1.    TERM    26    11.2.    TERMINATION RIGHTS/BREACH    27    11.3.
   CONSEQUENCE OF TERMINATION    27    11.4.    LATE
PAYMENTS/ADJUSTMENTS/MATERIAL DEFAULT    30 12.    REPURCHASE OF INVENTORY    30

 

- ii -



--------------------------------------------------------------------------------

13.    REPRESENTATIONS AND WARRANTIES    30    13.1.    FRESENIUS’
REPRESENTATIONS AND WARRANTIES    30    13.2.    NABI’S REPRESENTATIONS AND
WARRANTIES    31    13.3.    GENERAL REPRESENTATIONS AND WARRANTIES    31   
13.4.    NO OTHER WARRANTIES    31 14.    MISCELLANEOUS    32    14.1.   
JURISDICTION AND DISPUTE RESOLUTION    32    14.2.    FORCE MAJEURE    33   
14.3.    RELATIONSHIP OF THE PARTIES    33    14.4.    ASSIGNMENT AND CHANGE OF
CONTROL:    34    14.5.    BINDING EFFECT    37    14.6.    ENTIRE AGREEMENT   
37    14.7.    COMPLIANCE WITH LAWS    37    14.8.    NOTICES    37    14.9.   
SEVERABILITY    38    14.10.    WAIVER OF MODIFICATION OF AGREEMENT    38   
14.11.    SURVIVAL    38    14.12.    HEADINGS    39    14.13.    COUNTERPARTS
   39 Schedules          A.    Initial Specifications       B.    Transfer Price
Illustrations   

 

- iii -



--------------------------------------------------------------------------------

FRESENIUS BIOTECH GmbH

AND

NABI BIOPHARMACEUTICALS

AGREEMENT TO

DEVELOP, SUPPLY AND MARKET ATG – FRESENIUS NORTH AMERICA

This AGREEMENT TO DEVELOP, SUPPLY AND MARKET ATG – FRESENIUS NORTH AMERICA is
made as of the 30th day of March 2006, by and between FRESENIUS BIOTECH GmbH, a
company organized under the laws of the Federal Republic of Germany having a
principal place of business at Else-Kröner-Straße 1, 61352 Bad Homburg, Germany,
hereinafter referred to as “FRESENIUS” and NABI BIOPHARMACEUTICALS, a
corporation organized under the laws of Delaware having a principal place of
business at 5800 Park of Commerce Blvd. N.W., Boca Raton, Florida 33487 USA,
hereinafter referred to as “NABI”.

RECITALS

WHEREAS, FRESENIUS has developed a product which it refers to as ATG-FRESENIUS
NORTH AMERICA, an immunosuppressive polyclonal antibody product which has the
initial specifications set forth on Schedule A and is sometimes commonly
referred to as EZ 2053 (“ATG”);

WHEREAS, a product similar to, but which is the global version of, ATG (“Global
ATG”) is approved and marketed in 50 countries for multiple indications, but has
not been approved for marketing in the United States or Canada;

WHEREAS, FRESENIUS can supply ATG from its manufacturing site in Germany that
has been approved by the relevant German regulatory authority (the “Facility”)
and the human adsorption materials are sourced in compliance with the current
requirements of the US Food and Drug Administration;

WHEREAS, FRESENIUS had previously authorized Enzon Pharmaceuticals Inc.
(“Enzon”) to conduct phase II and III studies of ATG, but such relationship has
been terminated by mutual agreement of both parties;

WHEREAS, FRESENIUS has the right to authorize a third party to conduct phase II
and III studies of ATG under an Investigational New Drug application filed with
the US Food and Drug Administration and relevant Canadian authorities for solid
organ transplants (“SOTs”), including approved protocols for use in conjunction
with renal and lung transplants, as well as to provide such third party with all
rights to data and other filings with the US Food and Drug Administration and
certain rights under agreements with respect thereto with the relevant clinical
research organizations, investigators, institutions, ethics board approvals, and
the like;



--------------------------------------------------------------------------------

WHEREAS, the parties intend that this Agreement will encompass, and the term
Licensed Product (as defined below) will extend to, the use of ATG with respect
to supplemental and additional indications (including stem cell transplants
(“SCTs”)) subject to, and upon compliance with, appropriate clinical procedures
and studies and regulatory approvals which may be undertaken in accordance with
the rights granted to each of the parties in this Agreement with respect
thereto;

WHEREAS, FRESENIUS has rights to certain know-how, clinical data and right to
reference certain filings with the US Food and Drug Administration regarding
ATG;

WHEREAS, FRESENIUS has the ability to supply a third party with ATG to conclude
the clinical studies necessary to complete a Biologics License Application to be
filed with the US Food and Drug Administration, and any corresponding
applications which would need to be filed with the Canadian authorities before
ATG can be marketed in Canada; and

WHEREAS, NABI wishes to complete the necessary clinical studies, to submit a
Biologics License Application to market the Licensed Product in the US and a New
Drug Submission to market the Licensed Product in Canada, in each case after
approval;

NOW THEREFORE, in consideration of the mutual covenants set forth below, the
parties agree as follows:

AGREEMENT

1. DEFINITIONS/INTERPRETATION

1.1. DEFINITIONS

In addition to definitions set forth throughout this Agreement, the following
capitalized terms shall have the meanings ascribed to them below:

A. “Affiliate(s)” means, with respect to any specified Person, any other Person
that, directly or indirectly, through one or more intermediaries, is in Control
of, is Controlled by, or is under common Control with, such specified Person.
For purposes of this definition, “control” (including with its correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or by contract
or otherwise.

B. “BLA” means a Biologics License Application filed with the US FDA.

C. “Business Day” means a day which is a normal day of business in Bad Homburg,
Germany or the next business day if such day falls on a Saturday, Sunday, or
legal holiday in Bad Homburg, Germany,

D. “Certificate of Analysis” means a report as is customary in the industry and
fully compliant with regulatory and legal requirements, including those

 

- 2 -



--------------------------------------------------------------------------------

specifying lot release protocols, certifying as to the following with respect to
each batch of Licensed Product Delivered hereunder: that the source of its
constituents, the manufacturing process to produce it and the finished package
product itself comply with the BLA (including the Specficiations) , the
Technical Sections and all current applicable US FDA regulations, including GMP,
and other applicable regulatory requirements.

E. “CMC” means chemistry, manufacturing and controls information.

F. “Competitive Product” means [*****].

G. “Confidential Information” means any information of either party or of any of
their Affiliates which is not generally known, the continued secrecy of which
information provides the possessor of this information with some economic
advantage, and which the possessor of this information has taken reasonable
steps under the circumstances to keep secret.

H. “CRO” means a clinical research organization.

I. “Delivery” is defined in Section 7.6.

J. “Effective Date” means the date first above written.

K. “First Commercial Sale” means, with respect to Licensed Product, the first
sale by NABI for end use or consumption of the Licensed Product in the Territory
after all approvals, including marketing and pricing approvals, if any, have
been granted by the US FDA and any other applicable regulatory authority.

L. “FRESENIUS ATG Trademarks” is defined in Section 8.1.

M. “FRESENIUS Scheduled Obligations” is defined in Section 4.1(B).

N. “GCP” means the current good clinical practices regulations of the US FDA.

O. “GMP” means current good manufacturing practices as established from
time-to-time by the US FDA and as otherwise applicable to products to be
marketed in the Territory. If at any time US or Canadian guidelines specifying
good manufacturing practices are not applicable to the manufacture of the
Licensed Product to be distributed in such country, then the applicable European
Pharmacopoeia shall apply.

P. “Improvements” means any modification or change, whether or not any such
modification or change is patentable, to ATG or to Global ATG that can be used
in connection with ATG, including: (i) any composition which includes ATG or
such Global ATG; (ii) any substitute for ATG or such Global ATG that is based on
or utilizes ATG or such Global ATG; and (iii) any process for making or using
ATG or such Global ATG, or any composition which includes, or is a substitute
for, ATG or such Global ATG as described above.

 

- 3 -



--------------------------------------------------------------------------------

Q. “IND” means an Investigational New Drug application filed with the US FDA.

R. “Inflation Factor” means the increase in inflation for a specified period as
determined in accordance with the non-adjusted Index der Erzeugerpreise
gewerblicher Produkte from the Deutsches Statistisches Bundesamt.

S. “Intellectual Property Rights” means a party’s (i) patents and patent
applications that claim a composition including, or a method of using, Licensed
Product; (ii) Know-How and trade secrets concerning the manufacture, processing,
marketing, distribution, or pricing of Licensed Product; (iii) FRESENIUS ATG
Trademarks used in conjunction with Licensed Product; (iv) copyrights in works
used in conjunction with the manufacturing, processing, marketing, distribution
or pricing of Licensed Product; (v) rights to use and rely upon any clinical
data concerning Licensed Product; and (vi) the right to reference any filing
with a governmental regulatory authority for approval to market Licensed
Product.

T. “Know-How” means all know-how relating to the Licensed Product including
clinical data, manufacturing data, and test and measurement data, but only to
the extent that such know-how and any data included therein is used or useful
in, or necessary for, marketing of ATG or is necessary for a party to comply
with its obligations under this Agreement.

U. “Licensed Product” means ATG and all Improvements thereto that are either
owned or controlled with the right to sublicense in the Territory by FRESENIUS
at any time during the term of this Agreement.

V. “NABI’s Average Quarterly Commercial Price” means, with respect to each
quarter, the amount equal to NABI’s Net Retail Sales for such quarter divided by
the number of [*****] vials of Licensed Product sold under the invoices
evidencing such sales.

W. “NABI’s Cumulative Annual Net Retail Sales” means the sum of all of NABI’s
actual Net Retail Sales of Licensed Product from the beginning of a calendar
year through the measurement date.

X. “NABI’s Scheduled Obligations” is defined in Section 4.1(B).

Y. “NABI Trademarks” means the registered trademarks of NABI used in connection
with the marketing, promotion, distribution and sale of Licensed Products in the
Territory.

Z. “Net Retail Sales” means the gross invoice amount billed with respect to
Licensed Products by NABI to its customers, exclusive of NABI’s sublicensees,
and by NABI’s sublicensees to their customers, in each case less the following
items:

 

- 4 -



--------------------------------------------------------------------------------

taxes; shipping charges; and credits for pricing adjustments, any bona fide
returns (net of all returns actually made), charge backs, rebates and discounts;
provided, however, that NABI shall not (directly or indirectly) allow the
Licensed Product to be sold (or offered for sale) in combination with other
products resulting in a disproportionate credit, discount or rebate to be
applied to the Licensed Product.

AA. “Reviewable BLA” means a BLA that is complete in all formal aspects.

BB. “Steering Committee” is defined in Section 4.6.

CC. “Technical Sections” shall have the meaning provided by 21 C.F.R. §600 et.
seq.

DD. “Termination Date” means the last day of the term of this Agreement as set
forth in Section 11.1 or such earlier date as either party shall cause this
Agreement to be terminated as provided in Section 11.2.

EE. “Territory” means the United States (including its territories or
possessions) and Canada.

FF. “Transfer Price” is defined in Section 7.3.

GG. “US FDA” means the US Food and Drug Administration as defined above, or any
successor agency.

1.2. INTERPRETATION.

The parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption of burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.
References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
The words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Exhibits, Schedules, Appendices and Attachments shall be deemed references to
Articles and Sections of, and Exhibits, Schedules, Appendices and Attachments
to, such Agreement. Unless the context otherwise requires, the words “hereof’”,
“hereby” and “herein” and words of similar meaning when used in this Agreement
refer to this Agreement in its entirety and not to any particular Article,
Section or provision of this Agreement.

2. GRANT OF RIGHTS

2.1. By FRESENIUS

For valuable consideration, and subject to the terms and conditions of this
Agreement, FRESENIUS grants to NABI and NABI hereby accepts from FRESENIUS, the
exclusive right

 

- 5 -



--------------------------------------------------------------------------------

and license, in the Territory under any and all Intellectual Property Rights
that FRESENIUS either owns or controls and has a right to sublicense with
respect to the Licensed Product, (i) to perform research with respect to and to
develop the Licensed Product and, (ii) to use, apply for approval, market,
import for use or sale, offer for sale, and sell for all human uses/indications
(but not manufacture or to have manufactured) the Licensed Product, together
with, in each case, the right to sublicense.

2.2. By NABI

NABI grants to FRESENIUS a royalty-free, milestone-free, perpetual license to
make, use, sell, offer for sale each Improvement that is either owned, or
controlled with the right to sublicense, by NABI at any time during the term of
this Agreement.

3. SPECIFIC OBLIGATIONS

3.1. Marketing

NABI shall use commercially reasonable efforts to market the Licensed Product in
the Territory, after all necessary approvals have been obtained.

3.2. Sole Supply

FRESENIUS shall be NABI’s sole supplier of Licensed Product in the Territory,
and NABI shall not order or purchase Licensed Product from any other party, or
sell any Licensed Product which is procured from any other party, nor shall NABI
manufacture (or cause to be manufactured) Licensed Product.

3.3. Export

During the term of this Agreement, NABI shall not export Licensed Product
outside the Territory except that NABI shall have the right to fill orders of
the US Department of Defense for its purposes outside the Territory.

3.4. Competition

A. Neither NABI nor any of its Affiliates shall, without the prior written
consent of FRESENIUS (which may be granted or denied in the sole discretion of
FRESENIUS)

(i) market, sell, manufacture for commercial sale or distribute in the Territory
any Competitive Product, provided that, (x) the marketing, sale, manufacture for
commercial sale and distribution of Competitive Products by NABI pursuant to
Sections 3.4(B) or under circumstances to which Sections 14.4(A)(vi) or 14.4(B)
apply shall not constitute a default under this Section 3.4 and (y) if NABI or
any of its Affiliates has developed a Competitive Product (without violating
their respective confidentiality obligations under this Agreement), NABI or its
Affiliates may assign their rights (by sale or exclusive license for a

 

- 6 -



--------------------------------------------------------------------------------

term which shall not be less than the remaining portion of the Initial Term (as
defined in Section 11.1) plus five (5) years) in such Competitive Product to a
third party (it being understood that neither NABI nor any of its Affiliates
shall have any right of ownership or participation in such third party or the
income or profit of such third party at any time other than through a royalty in
connection with the license) and such action shall not constitute a breach of
this Agreement for so long as NABI and its Affiliates do not engage in providing
any direct or indirect marketing activity, or provide marketing direction or
assistance, information or data in relation to such Competitive Product; or

(ii) acquire (by purchase, license or otherwise) rights in the Territory to
market, sell or distribute any Competitive Product other than under the
circumstances described in Sections 3.4(B), 14.4(A)(vi) or 14.4(B).

B. If NABI or any of its Affiliates shall determine to acquire, in the
Territory, a group of products (whether directly through an acquisition of
assets or indirectly through an acquisition of capital stock) and such
acquisition includes (as a part of the entirety of the package) the right to
sell, market or distribute a Competitive Product in the Territory in
circumstances which do not involve a Change of Control (as defined in
Section 14.4(B)(iv) below), NABI shall give FRESENIUS as much advance written
notice of such intention as is reasonably feasible under the circumstances, as
well as written notice of the consummation of such acquisition. If such written
notice specifies that the Competitive Product will be acquired, then the notice
must specify whether NABI intends to divest its interest in such product
following its acquisition thereof. During the ninety (90) days following such
notice, the parties will attempt to establish acceptable terms under which they
would co-promote the Licensed Product in the Territory for the remaining term of
this Agreement. Alternatively, the parties could agree upon another commercial
relationship. If the parties are unable to agree upon acceptable terms regarding
the ownership and exploitation of the Competitive Product in the circumstances
described in this Section 3.4(b), if NABI’s rights to such Competitive Product
in the Territory are not divested by NABI, or if such Competitive Product is not
withdrawn from the market in the Territory, within twelve (12) months of its
acquisition, then FRESENIUS will have the option at its discretion to terminate
this Agreement pursuant to Section 11.2(A) below and reacquire all the rights to
the Licensed Product in the Territory. In the event FRESENIUS decides to
reacquire all the marketing rights to the Licensed Product, FRESENIUS will give
written notice to NABI to implement the process of determining the Value of the
Licensed Product in accordance with Section 14.4(B)(iii). FRESENIUS will have
the option at its discretion to purchase the Licensed Product by giving written
notice to NABI, within thirty (30) days after the determination of the Value,
and paying to NABI an amount of cash equal to [*****] of the Value of the
Licensed Product (as defined in and determined in accordance with the provisions
of Section 14.4(B)(iii) below) at the time of its reacquisition.

 

- 7 -



--------------------------------------------------------------------------------

3.5. Transition

A. FRESENIUS will deliver or cause Enzon to deliver to NABI within ninety
(90) days of the date hereof, the IND for the Licensed Product and all the
clinical data for ATG which is in the possession or control of Enzon. If
FRESENIUS shall fail to deliver such IND and clinical data for ATG within ninety
(90) days hereafter, FRESENIUS shall promptly reimburse to NABI the milestone
payment referred to in Section 7.8(A)(i) and NABI shall have the right to
terminate this Agreement.

B. Promptly following the date hereof, NABI shall use commercially reasonable
efforts to cooperate with Enzon and FRESENIUS in connection with the transition
from Enzon to NABI of responsibility for the current study and program for ATG
which had been conducted by FRESENIUS and/or Enzon with respect to the
Territory. As between FRESENIUS and NABI, FRESENIUS shall be liable for, and
shall pay, (i) all costs and expenses which have accrued in connection with
Enzon’s prior agreement with FRESENIUS for such ATG study and program as well as
the costs directly associated with the transition thereof and (ii) if NABI
proposes to conduct all or any portion of such study and program itself or
through contract research organizations different from those presently engaged,
FRESENIUS shall pay the costs owed to such contract research organizations as
termination fees or damages for early termination, if any are owed.

C. Within [*****] of the Effective Date, FRESENIUS will send Enzon a letter
requesting that Enzon immediately transfer the IND for the Licensed Product to
NABI.

4. DEVELOPMENT

4.1. Development Plan

A. Within [*****] after the Effective Date (and taking into consideration the
requirement of completing the task set forth in this Section 4.1(A) in order
that the parties may comply with the obligations set forth in Section 4.1(B)),
NABI will perform a CMC audit of the Facility and provide FRESENIUS with a
detailed list of all items that NABI reasonably believes will need to be
addressed and remedied in connection with the Facility before the first day of
the second full calendar quarter prior to the planned submission to the US FDA
of a Reviewable BLA in order that the Facility will be approved by the US FDA
for the production of Licensed Product for marketing and distribution in the
USA. The parties will negotiate the reasonableness, content and timing of the
items specified by NABI during the thirty (30) days after delivery of the list
to FRESENIUS. If the parties come to mutual agreement, then the items and time
frames will be incorporated into and become part of the FRESENIUS Scheduled
Obligations contemplated by Section 4.1(B) below. Failing such agreement each
party will, upon the request of the other party, appoint an independent
credentialed examiner or inspector familiar with FDA requirements for
manufacturing facilities and request such appointed persons to designate a third

 

- 8 -



--------------------------------------------------------------------------------

person who will act as the arbiter (the “Arbiter”). The Arbiter will be asked to
resolve the differences between the parties and establish a definitive list of
items to be remedied in the Facility in order that the same may comply with FDA
requirements as then in existence for a manufacturing facility which will be
examined in connection with a Reviewable BLA. Such determination will be final
and binding on the parties and the cost for the services of the Arbiter shall be
shared equally between the parties. FRESENIUS shall make such upgrades to the
Facility as agreed by the parties or fixed by the Arbiter and as may be
subsequently required by the US FDA during the term of this Agreement in order
that the Facility will be, and will remain, approved by the US FDA for the
production of Licensed Product for marketing and distribution in the USA.

B. Within [*****] after FRESENIUS delivers to NABI all of the clinical data
required to be delivered pursuant to section 3.5(A), NABI shall meet with
appropriate officials of the US FDA and determine the most efficient means of
completing the studies which are necessary to commercialize the Licensed
Product. Within sixty (60) days after the meeting with the US FDA,
representatives of FRESENIUS and NABI shall meet with the Steering Committee and
describe and discuss NABI’s strategy for development (clinical and regulatory)
and commercialization of the Licensed Product in the Territory. The parties
shall discuss in good faith the registration strategy and clinical studies that
shall be undertaken to obtain marketing authorization in the Territory (starting
with the U.S.) and establish specific milestones for: (i) the actions to be
taken by NABI in order to assure efficient and expeditious approval of the
Licensed Product for commercial sale in the U.S. and a time table for the
realization thereof (collectively, “NABI’s Scheduled Obligations”); and
(ii) based on the time table developed by the parties for the performance of
various items necessary to obtain approval of the Licensed Product and depending
on the time line for NABI to reasonably comply with NABI’s obligations, (x) the
actions to be taken by FRESENIUS to upgrade the Facility to comply with the
applicable US FDA manufacturing standards and the time table for the completion
thereof as provided by Section 4.1(A) above; and (y) the date by which FRESENIUS
will deliver to NABI whatever non-clinical (including toxicology and
pharmacology (animal data)) package is required by the US FDA, which date may
not be later than the first day of the second full calendar quarter prior to the
planned submission to the US FDA of a Reviewable BLA (collectively the
“FRESENIUS Scheduled Obligations”). Upon agreement and approval by the Steering
Committee, the actions comprising and the time lines for completing the NABI
Scheduled Obligations and the FRESENIUS Scheduled Obligations shall be a part of
this Agreement as if set forth herein. The registration strategy shall include
continuation of the lung transplant study currently underway and shall, at the
option of NABI, specify whether the clinical studies for the SOT indication and
the SCT indication shall be undertaken sequentially or contemporaneously in
light of the estimated cost thereof and the mutual intention of the parties that
the registration strategy shall be focused on minimizing the time to obtain
necessary approvals in the Territory for the Licensed Product.

 

- 9 -



--------------------------------------------------------------------------------

C. FRESENIUS shall use commercially reasonable means to deliver to NABI, within
[*****] of the Effective Date, all the clinical data for ATG, and the clinical
data for Global ATG that is relevant to NABI’s planned conduct of clinical
studies and BLA submission to the US FDA and which, in either case, is in the
possession or control of FRESENIUS (including the CRF and other pertinent files)
together with such documents as may be necessary to reference any filing with
the US FDA for approval of the Licensed Product as the same may exist on the
Effective Date.

D. In the event of a disagreement between the parties with respect to the
strategy or time table in the Territory, the NABI Scheduled Obligations, the
FRESENIUS Scheduled Obligations or any supplemental agreement to be entered into
regarding safety or quality, the parties shall first meet and confer and
endeavor in good faith to resolve the disagreement. If the disagreement
persists, the parties will elevate the discussion to the Steering Committee. If
the Steering Committee cannot resolve the issue, the parties will elevate the
discussion to their respective CEOs for resolution. If the disagreement cannot
be resolved by the CEOs, NABI shall have the final deciding vote with respect
thereto (except with respect to the Facility upgrade which is governed by
Section 4.1(A), the content and date for delivery of the toxicology package
which are governed by Section 4.1(B)(y) , any supplemental agreement to be
entered into regarding quality, and the other FRESENIUS Scheduled Obligations).

E. NABI shall at all times during the development phase as well as during the
commercialization process, give prompt written notice to FRESENIUS of any
substantive, content-driven notices or communications (other than purely
scheduling or administrative items) between NABI and regulatory agencies
regarding the Licensed Product. Prior to any substantive, content-driven
communications with the US FDA, the FRESENIUS members of the project team shall
have reasonable notice of, and the opportunity to discuss, all matters in
accordance with Section 4.6. NABI shall allow FRESENIUS the right, at its sole
cost, to participate along with NABI in any meetings or conference calls with
the US FDA and all other regulatory agencies, provided that NABI will have the
final say in all matters to be communicated to the US FDA with respect to the
Licensed Product.

F. FRESENIUS shall at all times during the development phase as well as during
the commercialization process, give prompt written notice to NABI of any
substantive, content-driven notices or communications between FRESENIUS and
regulatory agencies regarding the safety and efficacy of Global ATG or the
Licensed Product or the US FDA qualification of the Facility.

4.2. Clinical Development

A. NABI shall be responsible for the clinical development of the Licensed
Product in the Territory and shall satisfy all costs associated with the conduct
of clinical studies in connection with such development (except as set forth in
Section 5.1).

 

- 10 -



--------------------------------------------------------------------------------

B. After obtaining the first market authorization within the Territory for the
Licensed Product, the parties will discuss the further conduct of global
clinical studies to increase the utilization of the Licensed Product, both
within and outside the Territory. Such collaboration may include sharing the
design of future clinical studies to maximize global product usage, and sharing
in the costs to undertake such studies.

C. Subject to compliance with any bona fide third party restrictions, each party
will cooperate to make available and grant the other party the right to use,
free of charge, such party’s data arising out of its clinical and non-clinical
development of ATG or Global ATG, as the case may be, in its respective
geographic areas of operation for the purpose of advancing the development and
commercialization of the Licensed Product with respect to all indications..

D. The parties shall grant to each other such rights of reference to, and the
right to re-submit, any regulatory approvals and dossiers held by them as are
reasonably necessary or useful to assist the parties in obtaining regulatory
approvals with respect to the Licensed Product in their respective geographic
areas of operation.

4.3. Non-clinical, Including Toxicology, Pharmacology (Animal Data), CMC and
Process Development

FRESENIUS has worldwide responsibility for the non-clinical development
(including toxicology and pharmacology (animal data)), CMC and process
development for the Licensed Product. FRESENIUS will provide all non-clinical
(including toxicology and pharmacology (animal data)), CMC and process
development information under the control of FRESENIUS as necessary for NABI to
obtain and maintain regulatory approval of the Licensed Product in the
Territory. The time table for the delivery of such information to NABI shall be
as set forth in Section 4.1(C) and the FRESENIUS Scheduled Obligations. The
parties agree to work together in good faith to attempt to increase the
expiration dating for the Licensed Product. In the event that the parties are
successful in extending the shelf life of the Licensed Product, the first three
months of such extended period shall be for the benefit of NABI and the excess
of such extended period (beyond the first three months) shall be split 2/3rds
for the benefit of NABI and the balance shall be for the benefit of FRESENIUS.

4.4. Regulatory Approval of Licensed Product and Compliance

A. NABI will have responsibility for obtaining and maintaining regulatory
approvals by the authorities in the Territory.

B. NABI shall hold and own any regulatory filings pertaining to Licensed Product
in the Territory. NABI is not entitled to transfer any regulatory filings
pertaining to Licensed Products in the Territory to third parties except as
otherwise provided in this Agreement.

C. NABI shall be responsible for the conduct of regulatory product actions
(including field corrections and recalls) and adverse event reporting in the
Territory. NABI shall consult with FRESENIUS in advance and keep FRESENIUS

 

- 11 -



--------------------------------------------------------------------------------

reasonably informed at all times as to any such contemplated or actual product
actions. Notwithstanding that NABI shall be responsible to conduct all such
regulatory product actions, the parties’ respective liability for the cost of
all such regulatory product actions shall be determined in accordance with
Section 10 of this Agreement.

D. FRESENIUS shall keep NABI reasonably and timely informed regarding any
information relating to the Licensed Product in FRESENIUS’ possession that
relates to product safety, efficacy, quality, or regulatory compliance regarding
the Licensed Product.

E. Each party shall inform the other on a timely basis of any material
regulatory issues in their respective territory and shall consult with the other
party regarding same.

4.5. Development Costs

A. FRESENIUS shall bear the costs arising in connection with non-clinical,
toxicology, CMC and process development information.

B. Aside from the costs for Licensed Product for investigational studies related
to SOT and SCT (which are addressed in Section 5.1) NABI shall bear the costs
for clinical development and regulatory approval of the Licensed Product for
SOT, SCT and all other indications in the Territory.

4.6. STEERING COMMITTEE AND WORKING GROUP

A. The parties will establish a steering committee, which will supervise the
development and commercialization of the Licensed Product and resolve any issues
as they may arise (the “Steering Committee”). Furthermore, the parties will
establish a project team, which shall be responsible for the project on a
working level and report to the Steering Committee. Each party will be equally
represented on the Steering Committee, project team and any working group
established by the Steering Committee.

B. The Steering Committee shall be comprised of two (2) representatives of each
party to be designated in writing within thirty (30) days of the Effective Date.
Either party may designate substitute representatives upon advance written
notice. The Steering Committee shall meet at least two (2) times per year or
more often as is reasonably requested by either party. The meetings may either
be by telephone, videoconference or in person; provided that if the meetings are
in person the site of the meeting will alternate between the parties.

C. The Steering Committee shall fix the number of representatives of the project
team and any additional working group, provided each party shall have an equal
number. Each party shall nominate its own Steering Committee, project team and
working group representatives. In the event the project teams or working groups
have disagreements, they shall be referred to the Steering Committee which shall
resolve such disagreements as provided in Section 4.1(D) above.

 

- 12 -



--------------------------------------------------------------------------------

5. MANUFACTURE AND SUPPLY

5.1. Clinical Development Supplies

In connection with the development of the Licensed Product, and not for
commercial sale, FRESENIUS shall provide the clinical supplies of Licensed
Product to NABI: (i) for the conduct of clinical trial(s) to support the
approval of the first [*****] indication in each area of [*****] and for the
conduct of clinical trial(s) for the approval of the first [*****]; and (ii) for
all other indications (e.g. [*****]) or for extensions of existing approvals
(e.g. different dose regimens) at a price of [*****]. Commencing with January 1,
2007, such amount shall be increased, but not decreased, on each January 1 by
the rate of increase of inflation as measured by the change in the Inflation
Factor between January 1 of the new year and January 1 of the preceding year.
Such Licensed Product shall be manufactured in compliance with GMP and the
specifications set forth on Schedule A (as such specifications may be changed by
the parties in consultation with the US FDA).

5.2. Commercial Supplies

FRESENIUS will supply to NABI its requirements of Licensed Product for
commercial sale in a timely manner which are ordered in accordance with this
Agreement. Such Licensed Product shall be manufactured in accordance with, and
when Delivered shall comply with, specifications which are mandated by the US
FDA and each other applicable governmental agency or legislative changes for
commercialization in the Territory (the “Specifications”). Such Licensed Product
shall be manufactured in compliance with, and when Delivered shall comply with,
GMP and any other applicable laws and regulations applicable to Licensed Product
to be marketed in the Territory. The price for commercial supplies of the
Licensed Product is set forth in Section 7.3 below. When License Product is
Delivered, the expiration date of the Licensed Product must be no sooner than
the expiration date specified in the BLA minus nine (9) months.

5.3. Manufacture

A. Within one hundred twenty (120) days of the execution of this Agreement, the
respective quality control representatives of the parties shall meet and
negotiate in good faith a Quality Agreement, to be signed by authorized
representatives of each party. The Quality Agreement is intended to address
those items as are customary for such agreements in the United States
pharmaceutical industry including, but not limited to, changes to the
Specifications and other change control issues, certifications of compliance and
analysis, review of batch records, and other such quality matters. In the event
of a conflict between the Quality Agreement and this Agreement, this Agreement
shall control.

B. After the US FDA grants marketing approval for the Licensed Product,
FRESENIUS shall maintain inventory of finished Licensed Product for sale by NABI
in the Territory as agreed by the parties from time to time but at all times at
least equal to the number of [*****] vials of Licensed Product Delivered to NABI
during the prior [*****].

 

- 13 -



--------------------------------------------------------------------------------

5.4. Forecasts

A. Commencing in March 2007, NABI shall provide FRESENIUS on a monthly basis by
the tenth (10th) day of each month with a rolling twelve (12) month forecast of
its estimated requirements of Licensed Product provided that such estimate shall
not constitute a binding order or commitment. At all times NABI shall place firm
orders at least twenty-six (26) weeks in advance of the requested date of
Delivery.

B. Before BLA approval, FRESENIUS shall not be required, in respect of each
rolling 12-month period, to fill firm orders of more than [*****] of the
quantity previously forecasted by NABI in its rolling twelve (12) month forecast
for such period, nor shall it be required to fill any order placed less than
twenty-six (26) weeks preceding the requested Delivery date. FRESENIUS shall use
commercially reasonable efforts, but shall not be obligated, to fill firm orders
for quantities in excess of [*****].

C. After BLA approval, FRESENIUS shall not be required, in respect of each
following 12-month period, to fill firm orders of more than [*****] of the
quantity previously forecasted by NABI in its rolling twelve (12) month forecast
for such period, nor shall it be required to fill any order placed less than
twenty-six (26) weeks preceding the Delivery date. FRESENIUS shall use
commercially reasonable efforts, but shall not be obligated, to fill firm orders
for quantities in excess of [*****]. Between March 1st and April 1st of each
year commencing with 2008, NABI shall provide FRESENIUS with a good faith
non-binding forecast for an additional twelve (12) month period.

5.5. Information Required on Purchase Orders

Orders shall be placed by NABI with FRESENIUS and shall specify quantities
ordered, delivery dates, and delivery and shipping instructions. The obligations
and rights of the parties shall be governed by the terms and conditions of this
Agreement. Any terms or provisions contained or referred to in NABI’s purchase
orders which deal or purport to deal with any rights, obligations or issues
other than those specified in this Agreement shall be of no force or effect,
unless agreed to in writing by FRESENIUS.

5.6. Product Labeling

NABI and FRESENIUS shall discuss and mutually agree upon any packaging artwork,
labeling artwork, packaging specifications and labeling specifications for the
Licensed Product. In addition, all Licensed Product shall carry the trade name
and markings to indicate that the Licensed Product is manufactured by FRESENIUS,
and any additional markings as may be required by applicable law, provided that
the parties agree that the marks “ATG North America”, “ATG NA” and “EZ 2053”
shall not be utilized without NABI’s written consent. To the extent permitted by
applicable law, NABI’s name and brand livery shall be the predominant livery

 

- 14 -



--------------------------------------------------------------------------------

displayed on the label in a manner that is consistent with customary industry
practice. FRESENIUS shall procure the required labeling, and shall label and
package the Licensed Product prior to shipment in accordance with such artwork,
packaging and labeling specifications.

5.7. Batch Documentation; Certificate of Analysis

A. FRESENIUS shall maintain and provide to NABI an English translation of the
master batch record maintained by FRESENIUS from time-to-time. At least ten
(10) Business Days prior to each Delivery, FRESENIUS shall deliver to NABI a
copy of all the batch documentation for the product being Delivered which shall
include batch production records and manufacturing and analytical records and
copies of all process deviations associated therewith, if any.

B. At the time of each Delivery of Licensed Products FRESENIUS shall provide
NABI with an original signed Certificate of Analysis respecting each batch of
Licensed Product from which such Delivered Licensed Product was sourced. Full
batch documentation, including batch production records and manufacturing and
analytical records and copies of all process deviations associated therewith,
shall be available for review by NABI at a site designated by FRESENIUS upon
reasonable written notice from NABI.

5.8. FRESENIUS Testing

FRESENIUS shall inspect the Licensed Product for conformity to the Technical
Sections, the Specifications, and any other applicable regulatory requirements
and marketing authorization requirements, in accordance with appropriate,
reasonable and effective GMP compliant quality assurance procedures and the
Quality Agreement prior to release of the Licensed Product to NABI. Such quality
assurance procedures may be amended from time to time as proposed by FRESENIUS
so long as any changes are appropriate, reasonable, effective and compliant with
GMP requirements and the BLA and US FDA regulations, FRESENIUS provides prior
written notice of the proposed amendment to NABI, and such amendment is approved
in writing by NABI, such approval not to be unreasonably withheld.

5.9. NABI Testing

After receipt of each Delivery of the Licensed Product, NABI shall promptly
inspect the Delivery for identity and shipping damage.

5.10. Rejection of Product by NABI

NABI may only reject Licensed Product if NABI gives FRESENIUS written notice of
such rejection within [*****] after receipt of Delivery in the case of Licensed
Product which was damaged in transit or which is patently defective or not
supported by batch documentation sufficient to release the product in accordance
with applicable laws. In the case of latent defects, NABI shall give prompt
written notice after discovery of such latent defects. The written notice of
rejection shall be accompanied by a written summary of the reasons for rejection
and copies of all test results and supporting data on which the claim of
rejection is based. FRESENIUS will, to

 

- 15 -



--------------------------------------------------------------------------------

the extent necessary, promptly and thoroughly evaluate such rejected Licensed
Product (including any confirmatory testing) and provide NABI with copies of any
and all test results and/or records relating to testing of the Licensed Product
generated by or in possession of FRESENIUS. NABI may withhold payment (or take
an offset if already paid) for the amount of any such rejected Licensed Product
until such time as any dispute with respect to the rejection is resolved and
both parties will use good faith and commercially reasonable efforts to promptly
resolve the dispute (including sending the product to a mutually agreed outside
laboratory, if appropriate). The expenses incurred by a party for any third
party testing as contemplated above will be borne by the party found to be in
error. Except as set forth herein, NABI shall not be entitled to reject or
return any Licensed Product to FRESENIUS (except upon termination and then only
in accordance with Section 12).

6. AUDIT

6.1. Manufacturing and Laboratory

Both parties shall have the right to conduct audits of all relevant
pharmaceutical areas and facilities (including third party manufacturers) and
the batch documentation and production records relating to the Licensed Product
(including compliance with GMP) at reasonable times and on reasonable written
notice. Additionally, each party shall give written notice to the other within
twenty-four (24) hours of receiving a notice from governmental agencies in the
Territory or Germany that the governmental agency shall inspect the party’s
facilities as relates in whole or in part to the Licensed Product, and the party
who did not receive the notice from the governmental agency shall be permitted
to observe the inspection by the government to the extent permitted by the
governmental agency.

6.2. Clinical

FRESENIUS, or its authorized representative, shall have the right to audit NABI,
and each of its subcontractors, at reasonable times on reasonable written
notice, to verify that NABI is, at all times, in compliance with GCP.

6.3. Financial

Each Party, at its own cost and expense, no more than once during a calendar
year, shall have the right to audit, through an independent certified public
accountant, or equivalent licensed accountant, which independent certified
public accountant is reasonably acceptable to the party whose records are being
inspected, the other party’s financial records relevant to the Transfer Price,
provided the certified public accountant agrees to not disclose any detail of
the audit to the party making the audit other than to state whether: (a) the
records confirm any reports provided within the prior twenty-four (24) months;
or (b) that there is a discrepancy, in which case, the certified public
accountant can state the amount of the discrepancy.

7. FINANCIAL TERMS

7.1. Currency of Payments

All payments made under this Agreement shall be made in US$.

 

- 16 -



--------------------------------------------------------------------------------

7.2. Invoices

With each Delivery of Licensed Product, FRESENIUS will send an invoice to NABI.
The price stated to be payable on each invoice in accordance with this Agreement
will be paid within sixty (60) days of issuance.

7.3. Transfer Price for Commercial Supplies

A. Upon each Delivery of Licensed Product, FRESENIUS shall issue to NABI a
provisional invoice. In the first and second calendar quarters in which Licensed
Products are Delivered by FRESENIUS to NABI for commercial sale, such
provisional invoice shall be based on a fixed price of [*****]. Commencing with
the third (3rd) calendar quarter in which Licensed Products are Delivered by
FRESENIUS to NABI for commercial sale and in each quarter thereafter (each, a
“Delivery Quarter”), FRESENIUS shall issue to NABI a provisional invoice for
each [*****] vial of Licensed Product Delivered during the Delivery Quarter in
an amount equal to the higher of (i) [*****] and (ii) the amount per [*****]
vial that was determined to be payable in respect of Deliveries made to by NABI
during the second calendar quarter preceding the Delivery Quarter (the
“Measurement Quarter”) based on the calculation of the final Transfer Price
payable in respect of the Measurement Quarter pursuant to Section 7.3(C).

B. Within fifteen (15) Business Days after the end of each calendar quarter in
which there are Net Retail Sales, NABI shall provide a certification (signed by
its Chief Financial Officer or other appropriate authorized officer) as to
NABI’s Net Retail Sales of Licensed Product through the last day of the quarter
just ended together with a reconciliation of the provisional invoice prices
issued for such quarter and the final Transfer Price calculated in accordance
with Section 7.3(C) and (D) below (a “Transfer Certificate”) and all information
necessary to audit such certificate on the basis of the specific orders, batch
numbers and other identifying information and quantity. Except as otherwise
provided herein, all calculations shall be made on the basis of generally
accepted accounting principles as applicable in the United States and the
particular accounting policies and principles applied by NABI in the preparation
of its audited financial statements. Any deficiency (or surplus) in payment of
the Transfer Price, after giving effect to the minimum monthly payments made
pursuant to Section 7.4 below, shall be paid by the applicable party within ten
(10) days after the date of the Transfer Price Certificate, provided, however,
that the Transfer Price for Licensed Product covered by an invoice that is not
yet due need not be paid until its applicable due date as provided in
Section 7.2 above.

C. Except where a minimum final Transfer Price of [*****] shall be payable
pursuant to Section 7.3(D) below, the final transfer price (the “Transfer
Price”) payable in respect of Licensed Product Delivered to NABI in a Delivery
Quarter (upon calculation thereof on the basis of data furnished by NABI or as
may be determined on the basis of an audit) shall equal the percentage of NABI’s
Cumulative Annual Retail Sales for such Delivery Quarter in accordance with the
table set forth below:

 

- 17 -



--------------------------------------------------------------------------------

NABI’s Cumulative Annual

Net Retail Sales in US$

       

Percentage

of Net Retail Sales

up to [*****]

     

[*****]%

next [*****] above [*****]

     

[*****]%

next [*****] above [*****]

     

[*****]%

next [*****] above [*****]

     

[*****]%

portion above [*****]

     

[*****]%

D. Notwithstanding anything to the contrary in this Agreement, the final
Transfer Price payable for Deliveries during a Delivery Quarter shall not be
less than [*****]. In addition if NABI’s Average Quarterly Commercial Price for
a Delivery Quarter was [*****], or higher, and the Transfer Price payable under
Section 7.3(C) would be less than [*****], then notwithstanding Section 7.3(C)
above, the final Transfer Price payable for Deliveries during such Delivery
Quarter shall be [*****].

E. For the avoidance of doubt, Schedule B hereto sets forth several
illustrations of the operation of this Section 7.3.

F. If NABI’s Average Quarterly Commercial Price is less than [*****] for more
than four (4) consecutive calendar quarters, each of FRESENIUS and NABI shall
have the rights set forth in Section 11.2(A)(ii) below.

G. In the event that the parties determine the need for a change in the volume
of each vial, for example, to accommodate more or less extensive dosage
requirements for certain indications, the price payable for certain clinical
supplies of Licensed Product described in Section 5.1, the minimum, both
provisional and final, Transfer Prices set forth in Sections 7.3(A) and 7.3(D)
and above and the amount of NABI’s Average Quarterly Commercial price set forth
in Section 7.3(F) above will be re-determined by extrapolation of the price
difference between the larger or smaller dosage, and such revised amounts will
apply with respect to the larger or smaller dosages.

7.4. Minimum Monthly payment

Commencing as of the first day of the first month after the US FDA grants
marketing approval for the Licensed Product, as long as FRESENIUS is not in
default of its obligation to supply Licensed Products as provided herein, NABI
shall pay to FRESENIUS a minimum monthly payment (payable on the first (1st) day
of each month) equal to: (i) in months 1 through 12 after the US FDA grants
marketing approval, the sum of [*****]; and (ii) in month 13 and each month
thereafter during the Term, the sum of [*****]. This minimum monthly payment
will be creditable, dollar for dollar, against each provisional and final
invoice for the Transfer Price that FRESENIUS will issue to NABI during each
calendar year in accordance with Section

 

- 18 -



--------------------------------------------------------------------------------

7.3. For the sake of clarity, the parties agree that the portion of the sum of
the 12 minimum monthly payments made in a particular calendar year (or a portion
thereof) which is unrecouped in respect of invoices issued during such calendar
year, or portion thereof, (including those invoices that are not payable until
the next calendar year) will not carry over to the invoices issued in future
calendar years. As an example, minimum monthly payment installments made during
the months of January through December of 2009 will be allowed as a credit
against the Transfer Price payable in respect of the invoices issued in such
months (including those that are not payable until 2010), but any excess of the
minimum monthly installments made in 2009 which is not applied with respect to
invoices issued in calendar year 2009 (including those that are payable in 2010)
will not be available to be carried over to the invoices issued in year 2010.
FRESENIUS’ sole remedy for NABI’s failure to pay any installment of the minimum
monthly payment shall be to terminate this Agreement as provided in
Section 11.2(A)(i), provided, however, that (i) if the remedy of termination is
not exercised within six (6) months of any failure to pay any monthly
installment, the breach for failure to pay such installment will be
automatically waived; (ii) if the remedy of termination is exercised within six
(6) months of any failure to pay any monthly installment, then FRESENIUS shall
remain entitled to receive payment of all unpaid installments which at the date
of termination are not more than six (6) months past due, and (iii) as
contemplated in Section 11.2(D), termination under this Section 7.4 shall be
without prejudice to FRESENIUS’ right to seek damages and any and all remedies
at law or equity in respect of the breach of any other provision of this
Agreement by NABI which has not been cured prior to the date of termination.

7.5. Recalculation due to currency rate changes

A. The minimum Transfer Prices (referred to in Sections 7.3(A) through 7.3(D)),
the Transfer Price, the minimum monthly payment due pursuant to Section 7.4, and
the price payable for certain clinical supplies of Licensed Product described in
Section 5.1 required to be paid under this Agreement shall be subject to
adjustment if the average annual exchange rate for changing U.S. Dollars into
Euros fluctuates more than fifteen percent (15%) in any calendar year from the
U.S. Dollar to Euro rate of US $1.00 = € 0.833.

B. In such case, the parties shall negotiate in good faith an upward or downward
adjustment to the minimum Transfer Prices (referred to in Sections 7.3(A)
through 7.3(D)), the Transfer Price, the minimum monthly payment due pursuant to
Section 7.4, and the price payable for certain clinical supplies of Licensed
Product described in Section 5.1 to be paid under this Agreement as called for
by paragraph (A) above, effective at the end of such calendar year. If the
parties are unable to reach an agreement within one month after beginning any
such adjustment negotiations, the issue shall be submitted to the Steering
Committee. If the adjustment is referred to the Steering Committee and it is
unable to reach a resolution within one month after written notice from one of
the parties to the Steering Committee to consider the issue, then the parties
will refer the issue to their respective CEOs for resolution within fifteen
(15) days after written notice to consider the issue. If the issue cannot be
resolved by the CEOs, then either party may refer the issue to binding
arbitration according to Section 14.1. Any new price calculated by reason of the
foregoing shall be effective on the first day of January following the year in
which the US Dollar to Euro rate fluctuated by more than fifteen percent
(15%) and appropriate adjustment shall be made on the basis of such rate.

 

- 19 -



--------------------------------------------------------------------------------

7.6. Shipment of FRESENIUS Product

FRESENIUS shall obtain any export license required by Germany to export the
Licensed Product for delivery to the Territory and shall deliver the Licensed
Product loaded onto NABI’s designated carrier in the United States and/or Canada
after clearing customs and obtaining all government and regulatory clearances,
certificates and other necessary permits or approvals required by the United
States (including its territories and possessions) and Canada in order to
deliver the Licensed Products to NABI in the Territory DDP (INCOTERMS 2000)
(hereinafter “Delivery” or “Delivered”). Nabi shall take reasonable steps to
cooperate with FRESENIUS in complying with any import, export or custom
regulations applicable to the Licensed Product distributed hereunder. NABI shall
provide FRESENIUS with such documentation as may be necessary to establish its
import authorization within thirty (30) days after submission of a Reviewable
BLA (or as soon as practically possible thereafter) in order that FRESENIUS may
comply with applicable wholesaler requirements in Germany. NABI shall provide
commercially reasonable administrative assistance to FRESENIUS regarding such
clearances but the responsibility for obtaining such clearances shall remain
with FRESENIUS. Title and risk shall pass to NABI upon Delivery (including
loading of the Licensed Product with the NABI’s designated carrier). Cost of
insurance, freight and taxes on such Delivery shall be paid by FRESENIUS. Any
loss of or damage to the Licensed Product prior to Delivery shall be at
FRESENIUS’ risk. Without limiting the foregoing, if requested by NABI, FRESENIUS
shall be the Importer of Record and shall assume primary legal responsibility
for importation of all such Licensed Product, and therefore responsible for all
related regulatory compliance including but not necessarily limited to 19 USC/19
CFR compliance for all such imports entering into the United States or Canada.

7.7. Taxes

Any foreign, federal, state, country or local sales, use, excise, value-added,
customs charges, duties or similar charge, or any other tax assessment (other
than that assessed against income), license, fee (other than royalties owed to
third parties) or other charge lawfully owing with respect to the sale or
transportation of the Licensed Product sold pursuant to this Agreement after
Delivery to NABI shall be paid by NABI. Any foreign, federal, state, country, or
local sales, use, excise, value-added, customer charges, duties or similar
charge, or any other tax assessment (other than that assessed against income),
license, fee or other charge lawfully owing with respect to the manufacture,
import, export, sale of transportation of the Licensed Product sold pursuant to
this Agreement before Delivery to NABI shall be paid by FRESENIUS.

7.8. Milestone Payments

A. NABI shall pay FRESENIUS: (i) $500,000 upon execution and delivery of this
Agreement; and (ii) $500,000 at such time as the first patient is recruited for
the first new clinical study initiated by NABI (exclusive of the ongoing lung
transplant study).

 

- 20 -



--------------------------------------------------------------------------------

B. NABI shall pay FRESENIUS US $1 million at the time the US FDA approves the
Facility for the production of Licensed Product for marketing and distribution
in the USA.

C. NABI shall pay FRESENIUS US $3 million upon approval of the first BLA by the
US FDA for the Licensed Product.

D. None of the foregoing payments will be creditable against any other
obligation imposed on NABI and in no event shall NABI be entitled to any refund
of any amounts paid under Section 7.8 (A), (B) or (C).

8. TRADEMARK LICENSE

8.1. FRESENIUS’ ATG Trademarks

FRESENIUS hereby grants to NABI an exclusive license during the term of this
Agreement to use certain trademarks (and as required by the labeling laws
applicable in the Territory, the non-exclusive license to use the Trademark
“FRESENIUS”) which the parties mutually select and identify by name and markings
(the “FRESENIUS ATG Trademarks”) in the Territory to market, promote, distribute
and sell the Licensed Product in the Territory, and for no other purpose. Except
as otherwise provided in Section 8.4 below, all rights based on NABI’s use of
the FRESENIUS ATG Trademarks shall inure to the benefit of FRESENIUS. NABI shall
immediately cease all use of the FRESENIUS ATG Trademarks upon termination of
this Agreement except as expressly provided herein.

8.2. NABI Trademarks

Any use of a NABI Trademark by FRESENIUS shall conform to NABI’s guidelines and
shall be approved in writing by NABI prior to distribution of the Licensed
Product. All rights based upon FRESENIUS’ use of the NABI Trademarks shall inure
to the benefit of NABI. FRESENIUS shall immediately cease all use of the NABI
Trademarks upon termination of this Agreement except as expressly provided
herein.

8.3. Trademark Ownership

FRESENIUS is the sole and exclusive owner of all rights, title and interest in
and to the FRESENIUS ATG Trademarks. Except for the license granted to NABI
pursuant to Section 8.1, nothing contained in this Agreement shall be construed
as an assignment to NABI of any rights, title or interest relating to the
FRESENIUS ATG Trademarks, which rights are expressly reserved by FRESENIUS. NABI
is the sole and exclusive owner of all rights, title and interest in and to the
NABI Trademarks. Nothing contained in this Agreement shall be construed as an
assignment to FRESENIUS of any rights, title or interests relating to the NABI
Trademarks, which rights are expressly reserved by NABI. Nothing in this
Agreement shall be construed to grant FRESENIUS the right to sell any Licensed
Product labeled with NABI’s trademark to any third party except as expressly
provided herein.

 

- 21 -



--------------------------------------------------------------------------------

8.4. Trademark Infringement and Trademark Enforcement

Each Party shall notify the other party of any suspected infringements by third
parties of the FRESENIUS ATG Trademarks in the Territory. FRESENIUS shall have
the initial right to determine whether any action shall be taken on account of
any such infringement, and FRESENIUS shall have the right to employ counsel of
its choosing and to direct the handling of the litigation and any settlements
thereof, at FRESENIUS’ own expense. In the event FRESENIUS does not diligently
pursue such potential infringement within the Territory within sixty (60) days
of the written notice from one party to the other, NABI shall have the right,
but solely with respect to infringement of any of the rights of FRESENIUS as to
the “ATG” or “ATG NA” or “ATG North America” markings (and not including
“FRESENIUS” as a trademark), to take action on its own behalf, to employ counsel
of its choosing and to direct the handling of the litigation and any settlements
thereof, at NABI’s own expense. The parties agree to cooperate with each other
in maintaining, protecting and defending the FRESENIUS ATG Trademarks.

9. CONFIDENTIALITY AND PUBLIC ANNOUNCEMENTS

9.1. Confidentiality

A. The parties acknowledge and agree that during the term of this Agreement,
each of them and their Affiliates and sublicensees may exchange Confidential
Information, and the disclosure and use of any such Confidential Information
shall be governed by the provisions of this Agreement. Each party and its
Affiliates and sublicensees shall use the Confidential Information of the other
party only during the Term of this Agreement and then only for the purpose of
the activities contemplated by this Agreement (and NABI shall not use any of the
Confidential Information of FRESENIUS to develop any Competitive Product) and
shall not disclose such Confidential Information to a third party except in
accordance with the provisions of this Agreement. The parties shall ensure that
their Affiliates and sublicensees keep all Confidential Information exchanged
hereunder confidential in accordance with the provisions hereof as though the
Affiliates and sublicensees were parties hereto. Each party shall be liable for
any breach hereof by its Affiliates and sublicensees.

B. The Parties expressly agree that it shall be a material breach of NABI’s
obligations under this Agreement for NABI to use, or to provide to any third
party for use, any Know-How licensed under this Agreement, or any Confidential
Information of FRESENIUS, other than as permitted by this Agreement or to
develop a Competitive Product.

C. The provisions of this Section 9.1 shall survive the expiration or
termination of this Agreement.

9.2. Confidential Treatment

Each party shall seek reasonable confidential treatment for the terms and
conditions of this Agreement to the extent permitted by the Securities and
Exchange Commission (the “SEC”)

 

- 22 -



--------------------------------------------------------------------------------

and any other governmental agency or self-regulatory organization to which such
party provides a copy of, or discloses the terms of, this Agreement. Prior to
seeking confidential treatment from the SEC or any other governmental agency or
self-regulatory organization for any such document, the party required to make
such disclosure shall consult with the other party if practicable, and provide
them with a reasonable opportunity to request the exclusion of specified
provisions and any request by it for confidential treatment.

9.3. Exclusions

Nothing contained in this Agreement shall preclude FRESENIUS or NABI from
utilizing Confidential Information as may be necessary in obtaining governmental
approvals. In the event that Confidential Information is required by law or
government regulations to be disclosed, or is to be incorporated into, or
disclosed in prosecuting, a patent application, the party disclosing the
Confidential Information shall, to the extent it may legally do so, timely:

(i) inform the original disclosing party hereunder of such requirement;

(ii) use reasonable efforts to limit such disclosure and maintain
confidentiality to the extent possible; and

(iii) permit the original disclosing party to attempt to limit such disclosure
by appropriate legal means.

9.4. Public Announcements

A. Neither party shall make any public announcement concerning this Agreement,
nor make any public statement which includes the name of the other party or any
of its Affiliates, or otherwise use the name of the other party or any of its
Affiliates in any public statement or document without the written consent of
the other party, which consent shall not be withheld or delayed unreasonably
except:

(i) as may be required by applicable accounting rules or standards, law,
judicial order or the rules of any stock exchange where the stock or securities
of the disclosing party are listed to the extent that the disclosing party is
required to observe such rules, or

(ii) in a subsequent public statement or document regarding this Agreement which
has already been approved by the other party.

B. As promptly as possible after the execution and delivery of this Agreement,
the parties shall prepare a mutually acceptable statement for purposes of
dissemination to the clinical research centers and others who are currently
engaged in the study of ATG.

 

- 23 -



--------------------------------------------------------------------------------

10. INDEMNIFICATION AND INSURANCE

10.1. INDEMNIFICATION BY FRESENIUS

Subject to the terms and conditions of this Section 10, from and after the date
hereof, FRESENIUS shall indemnify NABI and its sublicensees and each of their
respective officers, directors, employees, agents, representatives and its
Affiliates (the “NABI Indemnitees”) in respect of, and hold the NABI Indemnitees
harmless against, any and all liabilities, obligations, judgments, interest,
losses, assessments, damages, fines, fees, penalties, costs and expenses
(including without limitation reasonable attorneys’ fees and expenses of
investigating and defending claims, lawsuits, complaints, actions or other
pending or threatened litigation) (collectively, “Damages”) incurred or suffered
by any of the NABI Indemnitees resulting from or attributable to:

A. any breach of any representation or warranty of FRESENIUS contained in this
Agreement;

B. any failure by FRESENIUS to perform or observe any covenant or agreement
required to be performed or observed by FRESENIUS as provided by this Agreement;

C. any defect, latent or otherwise, in any Licensed Product Delivered to NABI,
including without limitation any defect occurring as a result of the
manufacturing, handling, processing, storage or transportation of Licensed
Product prior to Delivery to NABI; or

D. any claim that the development, manufacture, sale or use of a Licensed
Product by NABI pursuant to this Agreement infringes the intellectual property
rights of a third party or misappropriates the trade secrets of a third party.

10.2. INDEMNIFICATION BY NABI

Subject to the terms and conditions of this Section 10, from and after the date
hereof, NABI shall indemnify FRESENIUS and its officers, directors, employees,
agents, representatives and its Affiliates (the “FRESENIUS Indemnitees”) in
respect of, and hold the FRESENIUS Indemnitees harmless against, any and all
Damages incurred or suffered by any of the FRESENIUS Indemnitees thereof
resulting from or attributable to:

A. any breach of any representation or warranty of NABI contained in this
Agreement;

B. any failure by NABI to perform or observe any covenant or agreement required
to be performed or observed by NABI as provided by this Agreement; or

C. any defect in any Licensed Product occurring as a result of the handling,
processing, storage or transportation of the Licensed Product after Delivery to
NABI.

 

- 24 -



--------------------------------------------------------------------------------

10.3. THIRD PARTY CLAIMS.

A. All claims for indemnification made under this Agreement resulting from,
related to or arising out of a third-party claim against an Indemnified Party
shall be made in accordance with the following procedures.

(i) A person entitled to indemnification under this Section 10 (an “Indemnified
Party”) shall give prompt written notification to the person from whom
indemnification is sought (the “Indemnifying Party”) of the commencement of any
action, suit or proceeding relating to a third-party claim (a “Third Party
Claim”) for which indemnification may be sought or, if earlier, upon the
assertion in writing of any such claim by a third party; provided, however, that
the failure so to notify the Indemnifying Party promptly or at all shall not
relieve the Indemnifying Party of any liability or obligation it may have to the
Indemnified Party hereunder except to the extent of actual prejudice caused by
such failure. Such written notification shall include a description in
reasonable detail (to the extent known by the Indemnified Party) of the facts
constituting the basis for such Third Party Claim and the amount of the Damages
claimed. Within twenty-five (25) days after delivery of such written
notification, the Indemnifying Party may, by written notice thereof to the
Indemnified Party, assume control of the defense of such action, suit,
proceeding or claim with counsel reasonably satisfactory to the Indemnified
Party. Notwithstanding the foregoing, the Indemnifying Party may not assume the
defense of any Third Party Claim for equitable or other non-monetary relief that
would materially affect the ongoing operations of the business of the
Indemnified Party.

(ii) The party not controlling such defense may participate therein at its own
expense; provided that if the Indemnifying Party assumes control of such defense
and the Indemnified Party reasonably concludes, based on advice from counsel,
that the Indemnifying Party and the Indemnified Party have conflicting interests
with respect to such action, suit, proceeding or claim, the Indemnified Party
may assume or retain control of such action, suit, proceeding or claim and the
reasonable fees and expenses of counsel to the Indemnified Party solely in
connection therewith shall be considered “Damages” for the purposes of this
Agreement; provided, however, that in no event shall the Indemnifying Party be
responsible for the fees and expenses of more than one counsel for all
Indemnified Parties. The party controlling such defense shall keep the other
party advised of the status of such action, suit, proceeding or claim and the
defense thereof and shall consider recommendations made by the other party with
respect thereto.

 

- 25 -



--------------------------------------------------------------------------------

(iii) The Indemnified Party shall not agree to any settlement of any Third Party
Claim without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed. The Indemnifying Party shall not
agree to any settlement of any Third Party Claim that does not include a
complete release of the Indemnified Party from all liability with respect
thereto or that imposes any liability or obligation on the Indemnified Party
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld or delayed.

10.4. PROCEDURE FOR OTHER CLAIMS.

An Indemnified Party wishing to assert a non-Third Party claim for
indemnification under this Section 10 shall deliver to the Indemnifying Party a
written notice (a “Claim Notice”) which contains (i) a description and the
amount (the “Claimed Amount”) of any Damages incurred by the Indemnified Party,
(ii) a statement that the Indemnified Party is entitled to indemnification under
this Section 10 and a reasonable explanation of the basis therefor, and (iii) a
demand for payment in the amount of such Claimed Amount. Within twenty-five
(25) days after delivery of a Claim Notice, the Indemnifying Party shall deliver
to the Indemnified Party a written response in which the Indemnifying Party
shall: (x) agree that the Indemnified Party is entitled to receive all of the
Claimed Amount (in which case such response shall be accompanied by a payment by
the Indemnifying Party to the Indemnified Party of the Claimed Amount, by check
or by wire transfer), (y) agree that the Indemnified Party is entitled to
receive part, but not all, of the Claimed Amount (the “Agreed Amount”) (in which
case such response shall be accompanied by a payment by the Indemnifying Party
to the Indemnified Party of the Agreed Amount, by check or by wire transfer ),
or (z) contest that the Indemnified Party is entitled to receive any of the
Claimed Amount. If the Indemnifying Party in such response contests the payment
of all or part of the Claimed Amount, the Indemnifying Party and the Indemnified
Party shall use good faith efforts to resolve such dispute. If such dispute is
not resolved within sixty (60) days following the delivery by the Indemnifying
Party of such response, the Indemnifying Party and the Indemnified Party shall
each have the right to submit such dispute to arbitration in accordance with the
provisions of Section 14.1.

10.5. PRODUCT LIABILITY INSURANCE

Each party shall maintain during the term of this Agreement, and for at least
six (6) years thereafter, general liability insurance with an internationally
reputable, credit-worthy, unaffiliated insurance company, which insurance shall
include product liability coverage and shall be in amounts and of a type
customarily maintained by companies similarly situated, provided that such
insurance shall provide at least ten million US Dollars ($10,000,000) in
coverage per occurrence. On or prior to the Effective Date, each party shall
deliver to the other evidence of its insurance.

11. TERM AND TERMINATION

11.1. TERM

The Agreement is effective as of the Effective Date and shall continue in full
force and effect for

 

- 26 -



--------------------------------------------------------------------------------

a term of 10 years following the First Commercial Sale of Licensed Product in
the USA (the “Initial Term”). No earlier than twelve (12) and no later than six
(6) months prior to the end of this term, NABI shall have the exclusive option
to extend the term of this Agreement for one additional five (5) year period, by
giving written notice of its intention to extend whereupon this Agreement will
be extended provided that the minimum Transfer Prices payable as provided in
Sections 7.3(A) through 7.3(D), and the minimum monthly payment due pursuant to
Section 7.4 shall be increased, but not decreased, by the rate of increase of
inflation between the Effective Date and the tenth (10th) anniversary thereafter
as measured by the change in the Inflation Index between such dates.

11.2. Termination Rights/Breach

A. A party shall have the right to terminate this Agreement:

(i) In the case of any payment obligation as to which the other party is in
default, on the fifth (5th) Business Day after written notice stating the basis
of such termination if the breach is not cured within such time period;

(ii) At such time as the condition specified in Section 7.3(F) is satisfied,
thirty (30) days after the terminating party gives written notice to the other
stating that such condition has been satisfied and that the terminating party
exercises its right to terminate this Agreement;

(iii) At any time when a party shall be entitled to terminate this Agreement
pursuant to Section 3.4 above, immediately upon consummating the transaction in
accordance with Section 3.4(B); and

(iv) In all other cases where a party is entitled to terminate this Agreement as
provided in this Agreement, on the thirtieth (30th) day after the terminating
party gives written notice to the other, stating the basis of such termination,
unless the party receiving such written notice cures the breach set forth in the
written notice within such time period.

B. FRESENIUS shall additionally be entitled to terminate this Agreement if NABI
fails to:

(i) comply with and perform the material obligations of NABI under this
Agreement (including the failure of NABI to timely comply with the NABI
Scheduled Obligations that under the circumstances constitutes a material breach
of this Agreement); or

(ii) file a Reviewable BLA for the Licensed Product with the US FDA before the
date which is nine (9) months after the target date for such filing as set forth
in the development plan established pursuant to Section 4.1 of this Agreement,
except if such failure is due to FRESENIUS’ failure to timely comply with the
FRESENIUS Scheduled Obligations.

 

- 27 -



--------------------------------------------------------------------------------

C. NABI shall additionally be entitled to terminate this Agreement if FRESENIUS
fails to comply with and perform the material obligations of FRESENIUS under
this Agreement (including the failure of FRESENIUS to timely comply with the
FRESENIUS Scheduled Obligations that under the circumstances constitutes a
material breach of this Agreement).

D. Except as otherwise herein provided, including without limitation
Section 7.4, termination under this Section 11.2 will be without prejudice to
the terminating party’s right to seek damages and any and all remedies at law or
equity.

11.3. Consequence of Termination

If NABI or FRESENIUS terminates this Agreement prior to the expiration of the
term of this Agreement, then, to the extent it may do so without violating any
law or regulation or breaching any agreement:

A. NABI will, upon the reasonable request of FRESENIUS made within thirty
(30) days of Termination Date, without further consideration being paid to NABI,
promptly make available to FRESENIUS or its designee all data, studies,
analyses, technological, commercial, business-related and other information
related to Licensed Product, including but not limited to assignable contracts
entered into with respect thereto (as well as amounts payable and statement of
accounts with respect to such contracts), any and all submissions and responses
received from any governmental authority, complete documentation and information
on completed and ongoing studies, preclinical and safety data, the status
application of a CAS number, if applicable, all information on orphan drug
designation, status investigators’ brochures, status of the distribution of
clinical vials, study drug, as well as all consents and waivers necessary to
have access to the source data documentation (the “Data”) which is reasonably
necessary or desirable for FRESENIUS or one or more parties designated by
FRESENIUS to conduct due diligence with respect to the studies, programs and
other undertakings of NABI under this Agreement; provided, however, that NABI’s
sole obligation under this section shall be to provide such Data in the form in
which it is maintained by NABI and NABI shall in no circumstances be required to
collate, synthesize or re-work any such Data before or after delivery to
FRESENIUS.

B. At such time as FRESENIUS may reasonably request within 30 days of the
Termination Date, NABI will, as soon as reasonably practicable under the
circumstances, without further consideration being paid to NABI, execute and/or
deliver (or cause to be executed and/or delivered) to FRESENIUS or its designee:

(i) all certificates, instruments and documents as may be necessary to assign to
FRESENIUS or a party designated by FRESENIUS, without representation or
warranty, all rights which NABI may have with respect to the licensing,
marketing, promotion, manufacture and sale of the Licensed Product;

 

- 28 -



--------------------------------------------------------------------------------

(ii) all FDA submissions and approvals (and their counterparts in Canada) for
the Licensed Product; and

(iii) any IND or marketing approval studies, analyses and/or documents necessary
for the IND or marketing approval to be assigned to FRESENIUS.

C. NABI will use its commercially reasonable efforts to allow the assumption by
FRESENIUS or its designees of FDA applications and licenses and of any
agreements between NABI and third parties relating to Licensed Product,
including without limitation agreements with clinical research organizations,
trial sites, investigators and monitors relating to the development of Licensed
Product.

D. NABI will deliver to FRESENIUS or its designee, all quantities of Licensed
Product which are in the possession or control of NABI in accordance with
Section 12.

E. NABI will be responsible for all amounts due and owing to third parties with
respect to the Licensed Product which have been incurred by NABI through the
Termination Date and FRESENIUS will be responsible for all amounts due and owing
to third parties with respect to the Licensed Product which are incurred by
FRESENIUS or under any contracts transferred to it pursuant to this Section 11
after the Termination Date.

F. Upon written notice given by either party, for a six (6) month period
following the Termination Date and irrespective whether FRESENIUS elects to
exercise any of the rights set forth in this Section 11.3(F), NABI will continue
at its cost and expense to conduct in accordance with and subject to the terms
of this Agreement any studies or programs which are in progress, in order to
plan for an orderly transition and avoid the injury that may result if the
obligations of NABI are abruptly terminated provided that FRESENIUS shall not
have the right to require the continuation of the studies or programs by reason
of this subsection if NABI has given written notice of termination under
Section 11.2 due to the material breach of this Agreement by FRESENIUS.
Notwithstanding anything herein to the contrary: (i) NABI’s costs and expenses
incurred pursuant to this Section 11.3(F) may be included in any claim by NABI
to recover Damages pursuant to Section 10.1(A)-(B) to the extent that it is
entitled to such Damages in accordance with Section 10; and (ii) FRESENIUS will
use commercially reasonably efforts to supply pursuant to this Agreement such
quantities of Licensed Product as NABI shall order to conduct such studies and
programs during any such six month period .

G. Upon the expiration or termination of this Agreement, each party shall
promptly return to the other, or destroy and certify same, all Confidential
Information of such other party that was delivered in the course of the
performance of this Agreement other than Confidential Information which is
necessary to continue the study or program to obtain approval for the marketing
of the Licensed Product.

 

- 29 -



--------------------------------------------------------------------------------

11.4. Late Payments/Adjustments/Material Default

Each party shall pay to the other party a late charge at the rate of one percent
(1%) per each month (prorated for any portion thereof) for each payment required
to be made under this Agreement which is not made on the date required to be
made from the date on which such payment was due and payable to the date on
which payment is actually credited to the account of the party to which payment
was due.

12. REPURCHASE OF INVENTORY

In the event of a termination of this Agreement as provided for herein,
FRESENIUS will repurchase NABI’s inventory of Licensed Products promptly after
NABI gives written notice to FRESENIUS of its intention to sell such inventory
to FRESENIUS provided that such written notice shall be given no later than
thirty (30) days before or after the Termination Date (provided that if any
studies or programs are continued under Section 11.3(F), the purchase shall take
place at the end of the relevant studies or programs). FRESENIUS shall only be
obligated to purchase inventory of Licensed Product which is saleable in the
ordinary course and not subject to any spoilage, and Licensed Product which has
an expiration date no sooner than six (6) months following the intended date of
sale by NABI to FRESENIUS except that FRESENIUS shall purchase inventory of
Licensed Product irrespective of the expiration date if NABI terminated this
Agreement due to breach by FRESENIUS. The sale price shall be the same amount
charged for such inventory by FRESENIUS to NABI as identified on a batch by
batch basis, and such inventory shall be delivered ex works at its location at
the time of repurchase. FRESENIUS may not sell any reacquired inventory which is
labeled with the name of NABI provided, however, if this Agreement is terminated
due to NABI’s breach, NABI shall reimburse FRESENIUS for the reasonable cost of
re-labeling such product.

13. REPRESENTATIONS AND WARRANTIES

13.1. Fresenius’ Representations and Warranties

A. FRESENIUS represents and warrants that the Licensed Product delivered to NABI
hereunder shall be:

(i) manufactured in accordance with the Specifications, GMP requirements,
applicable laws and regulations pertaining to product commercially distributed
in the Territory, and any marketing authorizations in the marketing Territory;
and

(ii) free and clear of any third party security interest, lien or encumbrance.

B. FRESENIUS represents and warrants that it is the owner of the Intellectual
Property Rights, has the right to grant the license granted in Section 5.1, and
has not received any claims, and has no knowledge of any basis for any claim,
that the rights of any third parties would interfere with the use of the
Intellectual Property Rights by Nabi as provided by this Agreement.

 

- 30 -



--------------------------------------------------------------------------------

C. Without limiting paragraph (B) above, FRESENIUS represents and warrants that
Enzon has no license, development, marketing or other rights of any kind with
respect to the Licensed Product which was granted by or derives from FRESENIUS
for a term that continues after March 31, 2006, except for the rights in
connection with the transition from Enzon to FRESENIUS.

13.2. NABI’s Representations and Warranties

A. NABI represents and warrants that NABI will develop, ship, distribute, sell,
promote and market the Licensed Product only in full compliance with all
marketing approvals and all applicable laws, rules and regulations.

B. NABI represents and warrants that it is the owner of the NABI Trademarks, has
the right to grant the license granted hereunder, and has not received any
claims, and has no knowledge of any basis for any claim, that the rights of any
third parties would interfere with the use of the NABI Trademarks by FRESENIUS
as provided by this Agreement.

13.3. General Representations and Warranties

Each party represents and warrants to the other party as of the Effective Date
that:

(i) It is a legal entity duly organized and validly existing under the laws of
its state and/or country of incorporation, as applicable;

(ii) It has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; and

(iii) The execution, delivery and performance by it of this Agreement and its
compliance with the terms and provisions hereof does not and will not conflict
with or result in a breach of any other agreement or relationship by a party
with any other party.

13.4. No Other Warranties

EXCEPT AS EXPRESSLY STATED HEREIN, EACH PARTY DISCLAIMS ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS.

 

- 31 -



--------------------------------------------------------------------------------

14. MISCELLANEOUS

14.1. Jurisdiction and Dispute Resolution

A. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without reference to the conflict of law principles
thereof (except that § 5-1401 of the New York General Obligations Law shall
apply). For the avoidance of doubt, the parties agree that the UN Convention on
the International Sale of Goods shall not be applicable to this Agreement.

B. Binding Arbitration

Except as otherwise provided in this Agreement, upon the inability of the
Steering Committee to negotiate an amicable resolution to any dispute,
controversy or claim arising out of or in connection with this Agreement or the
interpretation, validity, performance, breach, enforcement or termination of
this Agreement or arising out of the respective rights and duties of the parties
under this Agreement, will be settled by binding arbitration in accordance with
the arbitration rules of the International Chamber of Commerce.

C. Arbitration Panel

Unless the parties agree in writing on the appointment of a single arbitrator,
the matter will be referred to three arbitrators; one to be appointed by each
party, and the third, who will act as Chairman, being nominated by the two so
selected by the parties; provided, however, that if the matter under dispute
involves issues of specialized expertise, only arbitrators with appropriate
expertise and knowledge shall be appointed to the arbitration panel. All awards
shall be given by a majority decision of the arbitrators (unless only one
arbitrator is appointed by the parties). The decision of the arbitrators will be
set forth in a written opinion setting forth the factual and legal basis
therefor, and such decision will be final and binding on the parties (“Final
Award”). To the extent possible, the Final Award shall identify the prevailing
party and the non-prevailing party. There will be no legal or other appeal from
any Final Award other than for fraud or misconduct that substantially prejudiced
the due process rights of the appealing party, or on the ground that the
arbitrators exceeded their powers.

D. Relief

Relief The arbitrator(s) will be empowered to award relief which is legal and/or
equitable in nature, as appropriate. Judgment on the Final Award may be entered
in any court of competent jurisdiction, or application may be made to such court
for judicial acceptance of the award and/or an order of enforcement as the case
may be by either of the parties. Notwithstanding the foregoing, prior to
enforcement of any such Final Award, such Final Award shall, if so requested by
written notice delivered by the appealing party (an “Appeal Request”), be
brought immediately to the attention of appropriate senior officers of the
parties, who shall meet within a period of two weeks thereafter, if either of
them so requests, accompanied by such advisors as they may select, in order to
attempt in good faith to settle the dispute either in accordance with the Final
Award or on another mutually acceptable basis. In the event that the parties
shall not have agreed upon a mutually acceptable solution to the dispute within
30 days after the delivery of the Appeal Request, the Final Award shall be
considered final and may be entered in any court having jurisdiction or an
application may then be made to such court for a judicial acceptance and
enforcement of such award, as the case may be, it being the intention of the
parties that such award shall be enforceable to the fullest extent permitted by
applicable law.

 

- 32 -



--------------------------------------------------------------------------------

Provisional court remedies and other judicial proceedings shall be available
only to the extent permitted by the internal law of the State of New York with
respect to written agreements containing arbitration clauses.

E. Location and Language

The place of arbitration will be in London, England. The language of such
arbitration will be English, and all documents and agreements relative to any
such dispute will be read, interpreted, and construed from English versions.

F. Discovery

In addition, each party shall have the right to take discovery of the other
party by any or all methods provided in the United States Federal Rules of Civil
Procedure. The arbitrator(s) may upon request exclude any evidence not made
available to the other party pursuant to a proper discovery request from being
used in the arbitration.

14.2. Force Majeure:

A. Neither party shall be held in breach of this Agreement for failure to
perform any of its obligations hereunder (except the payment of money) and the
time required for performance shall be extended for a period equal to the period
of such delay provided that such delay has been caused by or is a result of
circumstances beyond the reasonable control of the party so affected, including
with out limitation any acts of God; acts of the public enemy; civil strife;
wars declared or undeclared; embargoes; labor disputes; including strikes,
lockouts, job actions or boycotts; fires; explosion; and floods. A governmental
or regulatory inspection or order directed at either party shall not be
considered to be a force majeure event for the purposed of this Agreement.

B. The party so affected by a force majeure event within the scope of this
Agreement shall:

(i) give prompt written notice to the other party of the nature and date of
commencement of the force majeure event and its expected duration; and

(ii) use commercially reasonable efforts to relieve the effect of such cause as
rapidly as possible.

14.3. Relationship of the Parties

The relationship of the parties under this Agreement is that of independent
contractors. Nothing contained in this Agreement shall be construed so as to
constitute the parties as joint venturers or agents of the other. Neither party
or its Affiliates has any express of implied right or authority under this
Agreement to assume or create any obligations or make any representations or
warranties on behalf of or in the name of the other party or its Affiliates.

 

- 33 -



--------------------------------------------------------------------------------

14.4. Assignment And Change of Control:

A. Assignment

(i) By FRESENIUS

(1) FRESENIUS may assign its rights and obligations under this Agreement to:

(ii) any entity which is included with FRESENIUS in a consolidated financial
statement prepared in accordance with generally accepted financial standards
applicable to the assignor; or

(iii) A Person which acquires all or substantially all of the stock or assets of
FRESENIUS.

(1) If FRESENIUS assigns its rights and obligations under this Agreement in
compliance with the foregoing, FRESENIUS shall promptly notify NABI of any such
assignment. Any permitted assignee shall assume all obligations of its assignor
under this Agreement.

(2) No assignment shall relieve FRESENIUS of responsibility for the performance
of any obligation which such party may have incurred hereunder prior to the
assignment. No assignment by FRESENIUS under Section 14.4(A)(i)(a)(i) shall
relieve FRESENIUS of any responsibility for the non-performance by its assignee
Affiliate of any obligation assigned.

(iv) By NABI

(1) NABI may assign its rights and obligations under this Agreement to:

(v) any entity which is included with NABI in a consolidated financial statement
prepared in accordance with generally accepted financial standards applicable to
the assignor; or

(vi) a Person which acquires all or substantially all of the stock or assets of
NABI, subject to the following conditions:

(1) If NABI assigns this Agreement to a Person which markets, sells or promotes
a Competitive Product, the provisions of Section 14.4(B)(iii) shall be
applicable and the Parties shall have the rights and obligations therein
provided.

(2) If NABI sells all or substantially all of its assets to an entity which does
not market, sell or promote a

 

- 34 -



--------------------------------------------------------------------------------

Competitive Product, FRESENIUS shall have the right to terminate this Agreement
and re-acquire all the rights to the Licensed Product in the Territory if
FRESENIUS can demonstrate to arbitrator(s) empanelled pursuant to Section 14.1
that the financial condition and ability of such transferee to perform NABI’s
obligations under this Agreement is materially worse than NABI’s financial
condition and ability at such time. In the event of such termination, FRESENIUS
will be obligated to pay NABI an amount of cash equal to the Value of the
Licensed Product (as defined in and determined in accordance with the provisions
of Section 14.4(B)(iv) below) at the time of its reacquisition.

(3) If NABI assigns its rights and obligations under this Agreement in
compliance with the foregoing, NABI shall promptly notify FRESENIUS of any such
assignment. Any permitted assignee shall assume all obligations of its assignor
under this Agreement.

(4) No assignment shall relieve NABI of responsibility for the performance of
any obligation which such party may have incurred hereunder prior to the
assignment. No assignment by NABI under Section 14.4(A)(ii)(a)(i) above shall
relieve NABI of any responsibility for the non-performance by its assignee
Affiliate of any obligation assigned.

B. Change of Control

(i) Upon the occurrence of a Change of Control Event (as defined in subparagraph
(v) below) with respect to NABI, FRESENIUS shall have the rights set forth in
this Section.

(ii) No later than thirty (30) days after the public announcement of a
transaction which is reasonably likely to result in the occurrence of a Change
of Control Event with respect to NABI, written notice of such occurrence shall
be given by NABI to FRESENIUS with as much detail as NABI is able to disclose
regarding the circumstances and the potential date on which such Change of
Control Event will result in an actual Change of Control of NABI (“NABI’S Change
Notice”). Within sixty (60) days after receipt of NABI’s Change Notice,
FRESENIUS may give written notice (“FRESENIUS Notice”) of its interest (without
however making a decision in such regard) in terminating this Agreement and
re-acquiring all the rights to the Licensed Product in the Territory subject to
determination of the Value (as defined in clause (iii) below). If FRESENIUS
fails to give the FRESENIUS Notice, FRESENIUS shall not have further rights
under this Section.

 

- 35 -



--------------------------------------------------------------------------------

(iii) If FRESENIUS gives the FRESENIUS Notice in accordance with subparagraph
(ii) above:

(1) NABI and FRESENIUS shall endeavor to appoint a mutually acceptable
investment banker (the “Investment Banker”) with experience in the
pharmaceutical industry (and who has not rendered services to NABI or FRESENIUS
or their respective Affiliates in the preceding three (3) years before the
appointment) to determine the Value of this Agreement (as defined below) to
NABI. If the parties are unable to agree on the designation of the Investment
Banker within thirty (30) days after the date of the FRESENIUS Notice, either
party may request the International Chamber of Commerce to appoint an individual
(who satisfies the requirements set forth above) to determine the Value. The
fees and expenses of the International Chamber of Commerce in making the
appointment shall be paid in equal proportions by the parties.

(2) The Investment Banker will be given access to all information (including
Confidential Information) available to the parties regarding the Licensed
Product and this Agreement, including the applications made to US and Canadian
regulatory agencies and any third party sale and pricing data relating to sales
of the Licensed Product in the Territory.

(3) The Investment Banker will be requested to deliver his or her determination
of the fair market value of this Agreement within forty- five (45) days after
appointment contemporaneously to both parties taking into consideration the
approvals necessary to market the Licensed Product in the Territory, the
investment of the NABI in the Licensed Product, revenues and potential revenues
to be derived by NABI through the Licensed Product and such other factors as the
Investment Banker shall deem relevant, provided that the Investment Banker shall
not take into account any factors relating to any legal obligation of NABI (or
the acquiring party) to terminate this Agreement (the “Value”).

(4) Within sixty (60) days after receipt of the report of the Investment Banker,
FRESENIUS may give written notice of its intention to terminate this Agreement
and make payment to NABI in an amount equal to the Value of this Agreement as
set forth in the report of the Investment Banker and this Agreement shall be
deemed to be terminated within ten (10) days after FRESENIUS makes such payment
by wire transfer of the said amount to the account of NABI. Upon such
termination, the provisions set forth in Section 11.3 shall be applicable.

 

- 36 -



--------------------------------------------------------------------------------

(iv) For purposes of this Agreement, the term “Change of Control” shall mean:
one or a related series of transactions in which (i) one or more persons acting
in concert (the “Acquiring Party”) acquire (through purchase, exchange,
spin-off, merger or otherwise) fifty percent (50%) or more of the voting rights
in or assets of NABI (other than a transaction in which the owners of voting
rights or assets immediately prior to the acquisition own, immediately following
the transaction, substantially the same percentage of voting rights); and
(ii) the Acquiring Party markets, sells or promotes a Competitive Product.

(v) For purposes of this Agreement, the term “Change of Control Event” shall
mean the announcement of a transaction which will lead to a Change of Control.

14.5. Binding Effect

This Agreement shall be finding upon and inure to the benefit of each of the
parties and its successors and permitted assign.

14.6. Entire Agreement

This Agreement, including the Schedules, which are incorporated herein by
reference, and all documents delivered in connection therewith, set forth the
entire understanding of the patties concerning the subject matter hereof and
supersedes all written or oral prior agreements or understanding with respect
thereto.

14.7. Compliance with Laws

In performing this Agreement, each party shall comply with all applicable
treaties, laws and regulations and shall not be required to perform or omit to
perform any act required or permitted under this Agreement if such performance
or omission would violate the provisions of any such treaty, law or regulation.
Without limiting the generality of its obligation or comply with applicable
laws, NABI will, and will ensure that its employees, directors, officers, and
agents comply in all material respects with respect to the Licensed Product with
applicable laws and regulations regarding healthcare fraud and abuse, kickbacks
and bribes, and integrity in research.

14.8. Notices:

All notices hereunder shall be in writing and shall be: (a) delivered
personally; (b) mailed by registered or certified mail, postage prepaid;
(c) sent by overnight courier, or (d) sent by facsimile or express mail to the
following addresses or the respective parties.

If to NABI:

NABI BIOPHARMACEUTICALS

5800 Park of Commerce Blvd. N.W.

Boca Raton, FL 33487

Attn: President

Facsimile Number: 561-989-5890

 

- 37 -



--------------------------------------------------------------------------------

With a copy of Nabi’s General Counsel

at the same address.

If to FRESENIUS:

FRESENIUS BIOTECH GmbH

President

Else-Kröner-Strasse 1

61352 Bad Homburg v.d.H. Germany

Facsimile Number: 49-6172-608-2251

 

With copy to:    FRESENIUS AG    Legal Department    D-61352 Bad Homburg   
Germany    Facsimile Number: 49-6172-608-2251

Notice shall be effective upon receipt.

14.9. Severability

If any provision of this Agreement for any reason shall be held invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other term or provision hereof, and this Agreement shall be
interpreted and construed as if such term or provision, to the extent the same
shall have been held to be invalid illegal or unenforceable, had never been
contained herein.

14.10. Waiver of Modification of Agreement

No waiver of modification of any of the terms of this Agreement shall be valid
unless in writing and signed by authorized representatives of both parties.
Failure by either party to enforce any of its rights under this Agreement shall
not be construed as a waiver of such rights nor shall a waiver by either party
one of more instances be construed as constituting a continuing waiver or as a
waiver in other instances.

14.11. Survival

Expiration or early termination of this Agreement shall not relieve either party
of its obligations incurred prior to the Termination Date , or its liability for
breaches of this Agreement occurring prior to the Termination Date (including
the right of FRESENIUS to assert a claim for breach of the covenant of NABI in
Section 3.4(A)(i)). Without limiting the foregoing, the following provisions
shall survive expiration or early termination of the Agreement: Confidentiality,
Indemnification, Jurisdiction and Dispute Resolution (including governing law),
Prices and Terms as to any accrued and unpaid payments, Representations and
Warranties to Licensed Product already delivered, and Consequences of
Termination.

 

- 38 -



--------------------------------------------------------------------------------

14.12. Headings

The captions in this Agreements are inserted for convenience only and are not a
part hereof.

14.13. Counterparts

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, each party has caused this Agreement to be executed by its
duly authorized officer on the date below written.

 

- 39 -



--------------------------------------------------------------------------------

NABI BIOPHARMACEUTICALS   FRESENIUS BIOTECH GmbH By:  

/s/ Thomas H. McLain

  By:  

/s/ Thomas Gottwald, MD

Name:   Thomas H. McLain   Name:   Thomas Gottwald, MD Title:   Chairman, Chief
Executive Officer, and President   Title:   President and CEO Date: March 30,
2006   Date: April 4, 2006     By:  

/s/ Axel Wiest, MD

    Name:   Axel Wiest, MD     Title:   Chief Operating Officer     Date:  
April 4, 2006